Citation Nr: 0516260	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  98-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for recurrent left 
Achilles tendonitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from January 1988 to February 
1989.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that 
initial jurisdiction of the veteran's claim file was with the 
Houston, Texas, RO.  The claim file was transferred to the 
Columbia, South Carolina, RO, at her request due to 
relocation of her residence.

In May 2000, the Board determined that new and material 
evidence to reopen the veteran's previously denied claim for 
entitlement to service connection for PTSD was received, 
ordered the veteran's claim reopened, and remanded the case 
to the RO for additional development.  The RO conducted 
additional development and returned the case to the Board for 
further appellate review.  In October 2003, the Board again 
remanded the PTSD and increased rating issues to the RO for 
additional development and compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional argument on 
behalf of the veteran in May 2005.


FINDINGS OF FACT

1.  The veteran's diagnoses include PTSD from sexual trauma.

2.  The evidence of record does not confirm the claimed 
stressor of in-service sexual trauma.

3.  The veteran's Achilles tendonitis, left ankle, manifests 
with some tenderness to palpation over the Achilles 
insertion, as well as the plantar and medial aspect of the 
heel.  There is no swelling around the foot or ankle, and 
there were no callosities.  Active range of motion (ROM) on 
dorsiflexion is 15 degrees, plantar flexion, 35 degrees, 
eversion, 10 degrees, and inversion, 20 degrees.  There is 
5/5 motor strength of the left ankle plantar flexors, and she 
can do a single heel toe raise.  There is increased pain and 
fatigability with repeated toe raises.

4.  There is no ankylosis of the left ankle.

5.  Marked limitation of motion (LOM) has not been more 
nearly approximated. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A.   §§  1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2004).

2.  The criteria for an increased rating in excess of 10 
percent for recurrent left Achilles tendonitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5024-
5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The VCAA became effective after the veteran filed her claim 
in 1997.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003), implement the VCAA.  The Secretary of Veterans 
Affairs has determined that the VCAA is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date.  66 Fed. Reg. 45,629 (2001); Opinion of The 
General Counsel (VAOPGCPREC) 7-2003 (November 19, 2003).  
Thus, the VCAA applies to the veteran's claim.

VCAA duty to notify

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Appeals For Veterans Claims (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held that, 
although the VCAA, by its terms, envisions the requisite 
notice being provided prior to the initial adjudication of a 
claim, in light of the Secretary's determination and 
VAOPGCPREC 7-2003, a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant even if the 
adjudication occurred prior to the VCAA.  Pelegrini, 118 Vet. 
App. at 119-120.  The Court further held, however, that in 
pre-VCAA cases such as the veteran's, where the RO could not 
have complied with the notice requirements, the initial 
adjudication was not error and need not be vacated.  Id. at 
120.  An appellant in a pre-VCAA claim, however, is entitled 
to a "VCAA content-complying notice" and proper subsequent 
VA process" before completion of appellate review.  
Pelegrini, 118 Vet. App. at 120.  The veteran in fact 
received such notice while the case was on remand. 

In June 2000 and September 2000, the RO provided the veteran 
with a Questionnaire specifically tailored for claims related 
to PTSD based on sexual assault.  The questionnaire 
specifically informs claimants that sources and records other 
than service medical records (SMRs) can be used to verify the 
claimed stressor.  See 38 C.F.R. § 3.304(f)(3).

The December 2002 supplemental statement of the case (SSOC) 
informed the veteran of the provisions of the VCAA, and there 
is no record of the SSOC having been returned as undelivered.  
In a letter dated in April 2003 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support her PTSD claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran that the RO would arrange for an 
appropriate examination and obtain all VA and other federal 
records identified as related to her claim.  As to what 
evidence she was expected to provide, the letter, in 
compliance with the May 2000 Remand, asked the veteran for 
specific identifying information related to the people she 
named in her claim, either as confidants or the perpetrator.  
It also informed her that, at her option, the RO would obtain 
any private treatment records she identified as related to 
her claim, provided she completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
her behalf.  The letter also informed the veteran to describe 
or send any evidence she desired obtained, which the Board 
construes as reasonably informing her to submit any evidence 
in her possession.  Further, the letter informed the veteran 
of the consequences if she failed to report for a scheduled 
examination.

The July 2003 SSOC contained the complete notice and 
assistance provisions of the VCAA and all applicable 
regulatory criteria related to the veteran's claim for an 
increased rating.

The September 2003 SSOC contained the complete notice and 
assistance provisions of the VCAA and all applicable 
regulatory criteria related to claims for PTSD due to sexual 
assault, to include the provisions that records other than 
service records may be used to verify the stressor.  There is 
no evidence that the September 2003 SSOC was returned as 
undelivered.

In letters of February 2004 and March 2004, the RO issued the 
veteran VCAA notice for her increased rating claim and her 
PTSD claim.  The letters informed her of the Board Remand and 
of all of the evidence in her claim file to date.  As did the 
April 2003 letter, the 2004 letters informed the veteran that 
the RO would obtain any federal and private records 
identified as related to her claims, provided she returned 
the necessary completed forms.

The Board finds that the documents set for the above, 
combined, meet the notice-content requirements of the VCAA, 
and that the veteran was dully apprised of the notice 
required by the VCAA.  38 U.S.C.A. § 5103(a) and 5103(b)(3); 
38 C.F.R. § 3.159(b)(1); VAOPGCPREC 1-2004 (February 24, 
2004); Mayfield v. Nicholson, ___ Vet. App. ___, No. 02-1077 
(April 14, 2005); Pelegrini v. Principi, 18 Vet. App. at 120-
21; Charles v. Principi, 17 Vet. App. 370, 374 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183.

VCAA duty to assist

The RO obtained the veteran's SMRs, available military 
personnel records, and her VA treatment records.  The RO made 
repeated attempts to develop alternative sources of verifying 
information.  In light of the fact that the veteran related 
that she never reported the claimed incident, and was 
uncertain as to whether she even told a friend or clergyman, 
the RO expended all reasonable efforts to develop the 
veteran's case.  The RO also arranged for appropriate 
examinations, to one of which the veteran failed to report.  
Neither the veteran nor her representative asserts that there 
is additional evidence to be obtained or that there is a 
request for assistance that has not been acted on.  All 
records obtained or generated have been associated with the 
claim file.  Thus, the Board finds that the RO has complied 
with the duty to assist the veteran with the development of 
her claim,  38 C.F.R. § 3.159(c), and that the veteran 
received proper VA process on remand.  Pelegrini, 18 Vet. 
App. at 120.

Overview, PTSD claim

The veteran filed her initial claim for PTSD in July 1995.  A 
June 1996 rating decision denied the claim.  The veteran 
submitted a timely notice of disagreement with the June 1996 
rating decision, but she did not submit a timely substantive 
appeal after issuance of the June 1997 SOC.  The June 1996 
rating decision became final in accordance with applicable 
law and regulation.  The veteran submitted her current claim 
in April 1997.  The July 1997 rating decision determined that 
new and material evidence to reopen the previously denied 
claim was not received.  See 38 C.F.R. § 3.156(a).  As noted 
above, the May 2000 Board decision determined that new and 
material evidence was received and ordered the veteran's 
claim reopened.


Factual background

A U.S. Army Discharge Summary reflects that, in December 
1988, the veteran was admitted to the ICU following an 
overdose with Klonopin in an apparent suicide attempt.  A 
friend, who called EMS, reported that the veteran ingested 
the medication on impulse following ingestion of alcohol and 
a related motor vehicle accident that occurred the same day.  
The veteran related that, as a result of increasing stress 
due to the loss of custody of her three children to her then 
current husband and increased irritability in dealing with 
stressors of work, the motor vehicle accident, and the fact 
that she was uninsured, precipitated the impulsive act in 
front of her friend.  She related a past history of 
occasional binges of alcohol consumption and physical and 
emotional abuse in childhood.  Her natural parents were 
unknown, as she was adopted.  The veteran recovered and was 
transferred to the medical floor within 24 hours of 
admission.  The Summary reflects that a psychiatric 
consultation verified a history of dysfunctional behavior 
associated with a pathologic childhood, and a pattern of 
unstable social relationships after leaving her adoptive 
family.  Her history included three failed marriages, 
difficulty retaining jobs, and a history of impulsive 
behavior, to include self-injury behaviors.  She was 
transferred to the psychiatric floor for further evaluation.  
While there, she sought to clarify her goals on how to deal 
with her multiple financial problems, pending legal action 
related to the accident, regaining custody of or visitation 
rights with her children, and her ambivalence towards her 
future service.

The veteran's SMRs contain a January 1989 psychiatric 
evaluation.  It reflects that she was placed in the ICU due 
to a suicide attempt and subsequently referred for 
psychiatric evaluation.  The evaluation report reflects that 
the examiner rendered an Axis I diagnosis of adjustment 
disorder with depressed mood and an Axis II diagnosis of 
borderline personality disorder.  The examiner noted that, 
the veteran had multiple social, financial, legal, and 
substance use problems associated with the Axis II diagnosis.  
The examiner further observed that the listed behaviors of 
the veteran reflected a marked impairment in adaptation to 
change, satisfying chronically unmet emotional needs, 
controlling anger, and depressive symptoms.  The examiner 
noted that the roots of the veteran's problem were 
developmental in nature, and involved significant emotional 
trauma, insecurity, and an inadequate sense of self, which 
were the result of inconsistent and abusive parenting.  The 
examiner opined that the veteran's prognosis was poor, as 
such disorders were recalcitrant to rehabilitation attempts.  
He further opined that the veteran's condition represented a 
chronic, maladaptive pattern of behavior which was 
sufficiently severe to render her ineffective to function in 
a military environment.  He recommended the veteran's 
administrative separation.  The examiner also noted that Axis 
II diagnoses did not represent psychiatric or mental disease.  
In light of the veteran's stated desire to remain in service, 
the examiner referred her to the Combat Stress Control 
Component of the Community Mental Health Service, with the 
caution that effective rehabilitation was unlikely.  After 
approximately one week in the Combat Stress Component 
program, a division social worker noted that the veteran did 
not make significant progress in the program, and her 
immediate separation was recommended.

The February 1989 Report Of Medical Examination For Chapter 
5-13 Separation reflects a notation of anxiety in Block 74, 
but the psychiatric area was assessed as normal.

In January 1992, the veteran applied for entitlement to 
service connection for chronic depression.  The February 1993 
examination report reflects that the veteran related that, 
while in service and after separation from her husband, she 
became severely depressed.  She then had a run-in with her 
commander, who ordered her to give up her kids to her 
husband, who resided in California, and move back into the 
barracks.  She related that she took unidentified medication 
and drank a large amount of alcohol, because it was Christmas 
time, and she had never before been away from her children.  
After treatment, she was discharged.  The veteran related 
that she had lost two jobs as secondary to marital problems, 
to include her husband taking her only means of 
transportation, and that since her separation from active 
service, she had experienced intermittent periods of 
depression related to her marital problems, which she pulled 
herself out of without medical intervention.  She reported 
that she was asymptomatic at the examination.  The veteran 
reported a history of abuse as a small child and related that 
she was raped three separate times at ages 21, 22, and 24, in 
unrelated incidents.  She also reported that she experienced 
spousal abuse.  The examiner found no symptomatology and 
rendered a diagnosis of no psychiatric diagnosis.

A May 1995 VA Discharge Summary reflects the veteran was 
admitted for depression with suicide ideation and a plan to 
jump off a bridge.  The summary reflects that, for the prior 
year, the veteran reported stressors related to the suicide 
of her fiancé, and that her daughter ran away and was placed 
in a foster home.  Her diagnoses were amphetamine dependence, 
alcohol dependence in remission, and amphetamine induced mood 
disorder.  A June 1995 Discharge Summary reflects similar 
diagnoses.

In April 1996, the RO provided the veteran a questionnaire 
specifically tailored for claims based on sexual assault.  A 
June 1996 RO notation reflects there was no response from the 
veteran.  The RO also arranged for a PTSD examination, but 
the veteran failed to report for the examination.  In June 
1996, the veteran informed the RO of her new current address.

A July 1996 VA psychiatric consult reflects the veteran 
reported one instance of childhood sexual abuse, and that her 
fourth husband committed suicide after ongoing sexual abuse 
of their daughter.  Diagnoses were depression with psychotic 
features and significant anxiety and borderline personality 
with self-defeating, passive-aggressive and avoidant 
features.

In a July 1998 letter addressed to her congressman and 
senators, the veteran related that the fact that she chose 
not to report the in-service incident to the military police 
does not mean that it did not occur.  She asserted that the 
stresses placed on her by her commanding officer became so 
great that she attempted suicide.  The veteran provided 
copies of three letters of appreciation issued her by two 
sergeant majors and the Ft. Hood, Texas, command sergeant 
major for her work as a photographer on three projects.  The 
letters were written in May 1998, July 1998, and February 
1989.

A February 1998 VA Discharge Summary reflects the veteran was 
hospitalized for depression following conflict with her 
daughter and the reported theft of her car.  The summary 
reflects the Axis I diagnoses as depressive disorder not 
otherwise specified and PTSD.  The Summary reflects no basis 
or explanation for the PTSD diagnosis.

The veteran returned the completed questionnaire in June 
1997.  Her VA Form 21-4138 of the same date reflected that it 
was to be considered as the completed PTSD Sexual Assault 
Questionnaire.  She related that, while in active service, 
she was sexually harassed by her former commanding officer, 
in that he made very rude statements to the veteran and other 
female troops in her unit.  She related that, between June 
1988 and December 1988, her commander made sexual advances at 
her, accompanied with the threat of, "play ball my way or 
I'll make it hard on you."  The veteran alleged that her 
commander made her turn over custody of her children to her 
husband and made her move back onto post.  She related that 
she was so messed up emotionally that she attempted to take 
her own life.

At the February 1999 RO hearing, the veteran related that, 
after assignment to Ft. Hood, she had heard through the 
grapevine her commander was having sexual relations with 
three or four other females in the unit, so she knew what he 
was talking about when, in July 1988, he called her into his 
office and informed her that he expected certain favors and 
added, "you know what I'm talking about."  The veteran 
related that she was seated in a low chair, the commander was 
standing, and that his crotch was right in her face and he 
had his thumb down the front of his pants.  She described him 
as very tall, muscular built, and very intimidating.  She 
related that he said, "you know what I want," and her 
reaction was, "you can't force me into doing this with 
you."  Then, the commander responded, "you'll either do it 
his way or he would ruin my career."  The veteran did not 
accede to his alleged demands.  She related that, after that, 
it seemed that there was a complaint every time she turned 
around, and then the commander ordered her to relinquish 
custody of her children in November 1988.  The veteran 
asserted that her commander told her that he did not care if 
she gave her children to her mother, her husband, to welfare, 
or to whoever, so long as she gave them up.  Afterwards, the 
veteran related, she saw her commander at a unit cookout, and 
he made the gesture with his thumb down the front of his 
pants, with his hand overlapping his genital area.  The 
veteran related that, though uncertain, she thinks she may 
have told a chaplain about her commander's threats 
approximately two weeks prior to her attempted suicide.

The claim file reflects the veteran's subsequent admissions 
at VA facilities for depression after episodes which involved 
her children.  Only occasionally does the summary or 
treatment note reflect a diagnosis of PTSD, the most recent 
having been in March 2004.  The claim file reflects no 
explanation of the basis or bases for the PTSD diagnosis 
other than the veteran's reported history.

In a statement dated in March 2003, the veteran related that 
she could only remember the unit she was assigned to while at 
Ft. Hood, and that her chaplain was told things that were 
going on with her.  She also related that the "CSS" was 
informed of her situation.

A March 2004 VA psychiatric treatment note reflects that the 
veteran reported continued intrusive recollections of sexual 
harassment by her commanding officer.  The note reflects that 
she described in detail how he coerced her into sexual 
relations, repeatedly, with verbal threats, and how he 
harassed her with sexual gestures.  The veteran related that 
her commander's behavior ruined her career and family life, 
and caused he to give up her children.  The note reflects a 
diagnosis of major depression and PTSD from sexual assault.  
The examiner opined that the veteran's condition is related 
to the events she described and has led to seven psychiatric 
hospitalizations.

The veteran's representative asserts that the claim should be 
granted on the basis of the March 2004 treatment note.

Applicable law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the appellant's service.  See 38 C.F.R. § 
3.303.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The claimed stressor must be 
shown and verified.  Further, the veteran's uncorroborated 
testimony is not sufficient to verify the stressor.  Cohen v. 
Brown, 10 Vet. App. at 146-47 (Board must make finding of 
credibility of appellant's testimony).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  38 C.F.R. § 3.304(f)(3).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Board finds the veteran incredible.  The Board notes 
that, until the March 2004 treatment note, the various 
diagnoses in the veteran's treatment records which reflect a 
diagnosis of PTSD merely listed the diagnosis without any 
linkage of her symptomatology with any confirmed event of her 
active service.  The Board specifically notes that the March 
2004 treatment note reflects that the examiner opined that 
the veteran's PTSD symptoms were related to the incident as 
she described it.  The examiner, however, made no reference 
whatsoever to the extensive history of abuse and psychiatric 
pathology she manifested prior to her enlistment and why he 
may have deemed that immaterial to her current 
symptomatology.  In light of the Board's finding as concerns 
the veteran's credibility, however, the Board does not deem a 
remand under 38 C.F.R. § 4.125a to be indicated.

The evidence of record shows that the veteran's post-service 
history has consisted of recurrent psychiatric 
hospitalizations, substance abuse, familial conflict, and 
dysfunctional personal relationships, to include four failed 
marriages.  The applicable regulation provides that such 
evidence may constitute alternative verification of a claimed 
stressor not otherwise documented or verified.  38 C.F.R. 
§ 3.304(f)(3).  The reason it is not applicable in the 
veteran's case, however, is that there is extensive evidence 
in the claim file that she manifested similar dysfunctional 
behavior prior to her active service.  The January 1989 Army 
psychiatric evaluation referenced her maladaptive pre-service 
behavior, and the 1993 VA examination report referenced her 
report of three separate rapes prior to active service and an 
instance of childhood sexual abuse.  Further, at the 1993 
examination, the veteran termed her conflict with her 
commander as a "run-in."  In light of her having reported 
childhood sexual abuse and three pre-service rapes to the 
examiner, the Board discerns no apparent  basis for 
reluctance to report improper sexual advances by her 
commander.

The Board also notes that, at the RO hearing, the veteran did 
not state that she submitted to actual sexual acts with her 
commander, as she related that he could not make her do that, 
and that he harassed her as a result.  The March 2004 
treatment note, however, reflects that the veteran asserted 
that her commander forced her to have repeated sexual 
relations.  The Board deems it doubtful that the veteran's 
commander made or ordered her to give up her children, or 
that a reasonable person would perceive a commander as 
possessing such authority.  Further, the Army Discharge 
Summary reflected that she lost custody of her children to 
her husband.  Thus, the Board finds that the evidence 
preponderates against the claim.  38 C.F.R. §§ 3.303, 3.304.

Overview, increased rating

Historically, a March 1993 rating decision granted service 
connection for recurrent left Achilles tendonitis with a 
noncompensable evaluation, effective June 22, 1992.  The 
veteran submitted her current application for an increase in 
January 1998.  The March 1998 rating decision continued the 
noncompensable evaluation.  The September 1998 rating 
decision granted a compensable evaluation of 10 percent, 
effective January 22, 1998.

Factual background

The August 1998 VA joints examination report reflects that 
the veteran complained of pain radiating up both of her shins 
and the posterior of her ankles, with her right side being 
worse than the left, especially when standing for longer than 
10 minutes and going up stairs.  She related that she could 
not run, and that her symptoms were better when she did her 
stretching exercises.  She also related that physical therapy 
provided moderate relief of her pain.  Physical examination 
of the left ankle revealed ROM on dorsiflexion to be 12 
degrees and plantar flexion, 30 degrees.  There was no 
tenderness to palpation or percussion along the calcaneus and 
tibia.  Her Achilles tendon, however, was painful with any 
squeezing of the tendon.  There was no tenderness to 
palpation along the ankle joint.  The examiner opined that 
the veteran manifested signs and symptoms consistent with 
Achilles tendonitis, which might be secondary to her 
calcaneus stress fractures in the past.  The examiner 
observed that the veteran's symptoms should resolve with 
physical therapy.

The May 2003 VA feet examination report reflects that the 
veteran complained of pain in her heel and ankle, which she 
did not allow to stop her from her activities.  She related 
that there was no specific treatment which helped.  Physical 
examination of her left foot revealed some tenderness to 
palpation over the Achilles insertion, as well as the plantar 
and medial aspect of the heel.  There was no swelling around 
the foot or ankle, and there were no callosities.  Active ROM 
on dorsiflexion was 15 degrees, plantar flexion, 35 degrees, 
eversion, 10 degrees, and inversion, 20 degrees.  There was 
5/5 motor strength of the left ankle plantar flexors, and she 
was able to do a single heel toe raise.  With repeated toe 
raises, however, she got increased pain and fatigability.  
There also was some pain on the terminus of her ROM.  The 
examiner rendered a diagnostic impression of chronic left 
foot and ankle pain related to Achilles tendonitis, as well 
as plantar fascitis.  The examiner observed that the veteran 
had full ROM of her foot and ankle, but with some functional 
loss of her foot and ankle with repetitive movements.  In 
general, however, the examiner noted, her motion and strength 
were pretty good.  X-ray examination reports reflect that x-
rays of the veteran's foot showed no bony abnormalities.

Applicable law and regulation

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2004).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  Consideration may not be given to factors wholly 
outside the rating criteria.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  Evaluations are based on functional impairments which 
impact a veteran's ability to pursue gainful employment.  
38 C.F.R. § 4.10.  Further, with regards to the 
musculoskeletal system, disability evaluations are based on 
the functional loss of the joint or part involved.  
Specifically, the inability, due to injury or disease, of the 
damaged part to perform the normal working movements of the 
body with normal excursion, strength, speed, and endurance.  
38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
Board considers the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).
 
Analysis

The veteran is rated analogously under DC 5024, 
tenosynovitis, which provides that rating is done on the 
basis of limitation of motion (LOM) of the affected part as 
degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 
5024.  DC 5003 provides that degenerative arthritis 
established by x-ray is rated on the basis of LOM under the 
appropriate DCs for the joint involved.  Further, if the LOM 
of the joint involved is noncompensable, a rating of 10 
percent is applicable.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent.  Id., Note (1); with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Id., Note (2).  The 
wrist is a major joint.  38 C.F.R. § 4.45(f) (2003).  The 
interplay between DC 5003, arthritis established by x-ray, 
and LOM is further clarified in VAOPGCPREC 9-98, which 
provides that there must be LOM at least to the extent of 
zero percent disabling albeit non-compensable.  Id., pp. 1-
2.  This means that, even with x-ray evidence of arthritis, 
if ROM is normal and pain free, that is not the same as 
"absence of LOM" for purposes of qualifying for a 10 
percent evaluation.

Ankle LOM is rated under DC 5271.  Moderate LOM warrants a 
10 percent evaluation, and marked LOM warrants a 20 percent 
evaluation.  Id.  The May 2003 examination report reflects 
that the veteran manifested full ROM.  The Board notes that 
the examiner's assessment of full ROM notwithstanding, the 
examiner's recorded findings reflect slight LOM, as defined 
by VA rating criteria.  Dorsiflexion of 15 degrees is 5 
degrees less than normal, and plantar flexion of 35 degrees 
is 10 degrees less than normal.  See 38 C.F.R. § 4.71a, 
Plate II.  Nonetheless, the examiner noted that the 
veteran's primary functional loss is due to pain and 
repetitive movements.  Further, the examination report 
reflects that the veteran's ankle disorder does not markedly 
impact her ability to perform daily functions or pursue 
employment.  Thus, the Board finds that the veteran's left 
ankle tendonitis more nearly approximates a 10 percent 
evaluation, and that 10 percent adequately compensates her 
for her functional loss due to pain and fatigability.  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45.  Her left ankle disorder 
does not warrant or more nearly approximate a higher 
evaluation, as her left ankle does not manifest any 
ankylosis or marked LOM.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an increased rating for recurrent left 
Achilles tendonitis, currently evaluated as 10 percent 
disabling, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


